Name: Council Implementing Regulation (EU) 2017/1124 of 23 June 2017 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: nan

 24.6.2017 EN Official Journal of the European Union L 163/4 COUNCIL IMPLEMENTING REGULATION (EU) 2017/1124 of 23 June 2017 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) No 961/2010 (1), and in particular Article 46(6) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 March 2012, the Council adopted Regulation (EU) No 267/2012. (2) In accordance with Article 46(6) of Regulation (EU) No 267/2012, where the United Nations decides to amend the identifying data of a listed person or entity, the Council is to amend Annex VIII to that Regulation accordingly. (3) The United Nations has decided to amend the identifying information of 23 persons and 14 entities listed in Annex VIII to Regulation (EU) No 267/2012. (4) Annex VIII to Regulation (EU) No 267/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex VIII to Regulation (EU) No 267/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2017. For the Council The President H. DALLI (1) OJ L 88, 24.3.2012, p. 1. ANNEX The identifying and other information relating to the persons and entities mentioned below and of the list set out in Annex VIII to Regulation (EU) No 267/2012 are replaced as follows: List of persons and entities referred to in Article 23(1) A. Persons and entities involved in nuclear or ballistic missiles activities Natural persons (1) Fereidoun Abbasi-Davani. Function: Senior Ministry of Defence and Armed Forces Logistics (MODAFL) Scientist. DOB: (a) 1958 (b) 1959. POB: Abadan, Iran (Islamic Republic of). Other information: Has links to the Institute of Applied Physics. Working closely with Mohsen Fakhrizadeh-Mahabadi.  Date of UN designation: 24.3.2007. (3) Ali Akbar Ahmadian. Title: Vice Admiral. Function: Chief of Iranian Revolutionary Guard Corps (IRGC) Joint Staff. DOB: 1961. POB: Kerman, Iran (Islamic Republic of). A.k.a.: Ali Akbar Ahmedian. Other information: position changed. Date of UN designation: 24.3.2007. (8) Bahmanyar Morteza Bahmanyar. Function: Head of Finance & Budget Department of the Aerospace Industries Organisation (AIO). DOB: 31 December 1952. Nationality: Iran. Passport no: (a) I0005159, issued in Iran (b) 10005159, issued in Iran. Date of UN designation: 23.12.2006. (11) Ahmad Vahid Dastjerdi. Function: Head of the Aerospace Industries Organisation (AIO). DOB: 15 January 1954. Passport no: A0002987, issued in Iran. Other information: Served as Deputy Defence Minister. Date of UN designation: 23.12.2006. (12) Ahmad Derakhshandeh. Function: Chairman and Managing Director of Bank Sepah, which provides support for the AIO and subordinates, including SHIG and SBIG, both of which were designated under resolution 173 (2006). DOB: 11 August 1956. Address: 33 Hormozan Building, Pirozan St., Sharaj Ghods, Tehran, Iran (Islamic Republic of). Date of UN designation: 24.3.2007. (13) Mohammad Eslami. Title: Dr. Other information: Head of Defence Industries Training and Research Institute. A.k.a.: Mohammad Islami; Mohamed Islami; Mohammed Islami. Other information: Served as Deputy Defence Minister from 2012 to 2013. Date of UN designation: 3.3.2008. (14) Reza-Gholi Esmaeli. Function: Head of Trade & International Affairs Dept, Aerospace Industries Organisation (AIO). DOB: 3 April 1961. A.k.a.: Reza-Gholi Ismaili. Passport no: A0002302, issued in Iran (Islamic Republic of). Date of UN designation: 23.12.2006. (15) Mohsen Fakhrizadeh-Mahabadi. Senior MODAFL scientist and former head of the Physics Research Centre (PHRC). Passport no: (a) A0009228 (Unconfirmed (likely Iran)) (b) 4229533 (Unconfirmed (likely Iran)). Other information: The IAEA have asked to interview him about the activities of the PHRC over the period he was head but Iran has refused. Date of UN designation: 24.3.2007. (16) Mohammad Hejazi. Title: Brigadier General. Function: Commander of Bassij resistance force. DOB: 1959. POB: Isfahan, Iran (Islamic Republic of). A.k.a.: Mohammed Hijazi. Date of UN designation: 24.3.2007. (17) Mohsen Hojati. Function: Head of Fajr Industrial Group, which is designated under resolution 1737(2006) for its role in the ballistic missile programme. DOB: 28 September 1955. Passport no: G4506013, issued in Iran (Islamic Republic of). Date of UN designation: 24.3.2007. (20) Mehrdada Akhlaghi Ketabachi. Function: Head of Shahid Bagheri Industrial Group (SBIG), which is designated under resolution 1737(2006) for its role in the ballistic missile programme. DOB: 10 September 1958. Passport no: A0030940, issued in Iran (Islamic Republic of). Date of UN designation: 24.3.2007. (22) Naser Maleki. Function: Head of Shahid Hemmat Industrial Group (SHIG), which is designated under resolution 1737(2006) for its role in Iran's ballistic missile programme. DOB: 1960. Passport no: A0003039 issued in Iran (Islamic Republic of). National identification no: Iran (Islamic Republic of) 0035-11785, issued in Iran (Islamic Republic of). Other information: Naser Maleki is also a MODAFL official overseeing work on the Shahab-3 ballistic missile programme. The Shahab-3 is Iran's long-range ballistic missile currently in service. Date of UN designation: 24.3.2007. (26) Mohammad Reza Naqdi. Title: Brigadier-General. DOB: (a) 11 February 1949 (b) 11 February 1952 (c) 11 February 1953 (d) 11 February 1961. POB: (a) Najaf, Iraq (b) Tehran, Iran (Islamic Republic of). Other information: former Deputy Chief of Armed Forces General Staff for Logistics and Industrial Research. Head of State Anti-Smuggling Headquarters, engaged in efforts to get round the sanctions imposed by UNSCR 1737 (2006) and 1747 (2007). Date of UN designation: 3.3.2008. (28) Mohammad Mehdi Nejad Nouri. Title: Lieutenant General. Function: Rector of Malek Ashtar University of Defence Technology. Other information: The chemistry department of Ashtar University of Defence Technology, affiliated to MODALF and has conducted experiments on beryllium. Deputy Minister of Science, Research and Technology. Date of UN designation: 23.12.2006. (33) Morteza Rezaie. Title: Brigadier General. Function: Deputy Commander of IRGC. DOB: 1956. A.k.a.: Mortaza Rezaie; Mortaza Rezai; Morteza Rezai. Date of UN designation: 24.3.2007. (34) Morteza Safari. Title: Rear Admiral. Function: Commander of IRGC Navy. A.k.a.: Mortaza Safari; Morteza Saferi; Murtaza Saferi; Murtaza Safari. Date of UN designation: 24.3.2007. (35) Yahya Rahim Safavi. Title: Major General. Function: Commander, IRGC (Pasdaran). DOB: 1952. POB: Isfahan, Iran (Islamic Republic of). A.k.a.: Yahya Raheem Safavi. Date of UN designation: 23.12.2006. (37) Hosein Salimi. Title: General. Function: Commander of the Air Force, IRGC (Pasdaran). A.k.a.: Husain Salimi; Hosain Salimi; Hussain Salimi; Hosein Saleemi; Husain Saleemi; Hosain Saleemi; Hussain Saleemi; Hossein Salimi; Hossein Saleemi. Passport no: D08531177, issued in Iran (Islamic Republic of). Date of UN designation: 23.12.2006. (38) Qasem Soleimani. Title: Brigadier General. Function: Commander of Qods force. DOB: 11 March 1957. POB: Qom, Iran (Islamic Republic of). A.k.a.: Qasim Soleimani; Qasem Sulaimani; Qasim Sulaimani; Qasim Sulaymani; Qasem Sulaymani; Kasim Soleimani; Kasim Sulaimani; Kasim Sulaymani; Haj Qasem; Haji Qassem; Sarder Soleimani. Passport no: 008827, issued in Iran. Other information: Promoted to Major General, retaining his position as Commander of Qods Force. Date of UN designation: 24.3.2007. (40) Mohammad Reza Zahedi. Title: Brigadier General. Function: Commander of IRGC Ground Forces. DOB: 1944. POB: Isfahan, Iran (Islamic Republic of). A.k.a.: Mohammad Reza Zahidi; Mohammad Raza Zahedi. Date of UN designation: 24.3.2007. (41) Mohammad Baqer Zolqadr. Function: General, IRGC officer, Deputy Interior Minister for Security Affairs. A.k.a.: Mohammad Bakr Zolqadr; Mohammad Bakr Zolkadr; Mohammad Baqer Zolqadir; Mohammad Baqer Zolqader. Date of UN designation: 24.3.2007. (42) Azim Aghajani. Function: Member of the IRGC-Qods Force operating under the direction of Qods Force Commander, Major General Qasem Soleimani, who was designated by the UN Security Council in Resolution 1747 (2007). A.k.a.: Azim Adhajani; Azim Agha-Jani. Nationality: Iran (Islamic Republic of). Passport no: (a) 6620505 issued in Iran (Islamic Republic of) (b) 9003213 issued in Iran (Islamic Republic of). Other information: facilitated a breach of paragraph 5 of Resolution 1747 (2007) prohibiting the export of arms and related materiel from Iran. Date of UN designation: 18.4.2012 (43) Ali Akbar Tabatabaei. Function: Member of the IRGC Qods Force operating under the direction of Qods Force Commander, Major General Qasem Soleimani, who was designated by the UN Security Council in Resolution 1747 (2007). DOB: 1967. A.k.a.: (a) Sayed Akbar Tahmaesebi; Syed Akber Tahmaesebi (b) Ali Akber Tabatabaei; Ali Akber Tahmaesebi; Ali Akbar Tahmaesebi. Nationality: Iran (Islamic Republic of). Passport no: (a) 9003213 issued in Iran/unknown (b) 6620505 issued in Iran/unknown. Other information: facilitated a breach of paragraph 5 of Resolution 1747 (2007) prohibiting the export of arms and related materiel from Iran. Date of UN designation: 18.4.2012 Entities (3) Ammunition and Metallurgy Industries Group (AMIG) A.k.a. Ammunition Industries Group. Other information: (a) AMIG controls 7th of Tir, which is designated under resolution 1737 (2006) for its role in Iran's centrifuge programme. AMIG is in turn owned and controlled by DIO, which is designated under resolution 1737 (2006). Date of UN designation: 24.3.2007. (8) Cruise Missile Industry Group. A.k.a. Naval Defense Missile Industry Group. Other information: Production and development of cruise missiles. Responsible for naval missiles including cruise missiles. Date of UN designation: 3.3.2008. (9) Defence Industries Organisation (DIO). Other information: Overarching MODAFL-controlled entity, some of whose subordinates have been involved in the centrifuge programme making components, and in the missile programme. Date of UN designation: 23.12.2006. (15) Fajr Industrial Group. Other information: (a) Instrumentation Factory Plant, (b) Subordinate entity of AIO. Date of UN designation: 23.12.2006. (22) Kala-Electric. A.k.a.: Kalaye Electric. Other information: Provider for PFEP  Natanz. Date of UN designation: 23.12.2006. (36) Parchin Chemical Industries. Other information: Branch of DIO, which produces ammunition, explosives, as well as solid propellants for rockets and missiles. Date of UN designation: 24.3.2007. (37) Pars Aviation Services Company. Other information: maintains various aircraft, including MI-171, used by IRGC Air Force. Date of UN designation: 24.3.2007. (41) Qods Aeronautics Industries. Other information: It produces unmanned aerial vehicles (UAVs), parachutes, paragliders, para-motors, etc. IRGC has boasted to use these products as part of its asymmetric warfare doctrine. Date of UN designation: 24.3.2007. (43) Sanam Industrial Group. Other information: subordinate to AIO, which has purchased equipment on AIO's behalf for the missile programme. Date of UN designation: 24.3.2007. (45) 7th of Tir. Other information: Subordinate of DIO, widely recognised as being directly involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (47) Shahid Bagheri Industrial Group (SBIG). Other information: Subordinate entity of AIO. Date of UN designation: 23.12.2006. (48) Shahid Hemmat Industrial Group (SHIG). Other information: Subordinate entity of AIO. Date of UN designation: 23.12.2006. (52) Sho'a' Aviation. Other information: It produces micro-lights, which IRGC has claimed it is using as part of its asymmetric warfare doctrine. Date of UN designation: 24.3.2007. (56) Ya Mahdi Industries Group. Other information: subordinate to AIO, which is involved in international purchase of missile equipment. Date of UN designation: 24.3.2007.